               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO


INTEGRAND ASSURANCE COMPANY,

     Plaintiff,

               v.                      Civil No. 19-1195 (FAB)

PUMA ENERGY CARIBE, LLC,

     Defendant.
PUMA ENERGY CARIBE, LLC,

     Third Party Plaintiff,

               v.

EVEREST REINSURANCE COMPANY;
ODYSSEY REINSURANCE COMPANY;
SWISS    REINSURANCE    AMERICA
CORPORATION ARMONK; CATLIN (XL
CATLIN)    UNDERWRITING   INC.,
MIAMI ON BEHALF OF LLOYD’S
SYNDICATE 2003, LONDON; ALLIED
WORLD REINSURANCE MANAGEMENT
COMPANY FOR AND ON BEHALF OF
LLOYD’S SYNDICATE 2232, LONDON;
MS AMLIN P/C; ASPEN INSURANCE
UK LIMITED TRADING AS ASPEN RE,

     Third Party Defendant.


                          OPINION AND ORDER

BESOSA, District Judge.

     This case began when Integrand Assurance Co. (“Integrand”),

an insurer, filed suit against Puma Energy Caribe, LLC (“Puma”),

its insured.   See Docket No. 1.    After Puma removed the case to

this Court, id., Puma answered and asserted counterclaims against
Civil No. 19-1195 (FAB)                                                     2

Integrand, (Docket No. 12.)      Later, Puma moved for judgment on the

pleadings.      (Docket   No. 43.)       Puma     also   moved   to   dismiss

Integrand’s complaint for a failure to comply with this Court’s

order.    (Docket No. 64.)

       Puma also filed a document, styled as a third-party complaint

pursuant to Federal Rule of Civil Procedure 14(a), against a group

of reinsurers.     (Docket No. 24.)       These reinsurers are Everest

Reinsurance Co. (“Everest”), Odyssey Reinsurance Co. (“Odyssey”),

Swiss    Reinsurance   America   Corp.   Armonk    (“Swiss”),    Catlin   (XL

Catlin) Underwriting Inc., Miami on behalf of Lloyd’s Syndicate

2003, London (“Catlin”), Allied World Reinsurance Management Co.

for and on behalf of Lloyd’s Syndicate 2232, London (“Allied

World”), MS Amlin P/C (“Amlin”), Aspen Insurance UK Limited Trading

as Aspen Re London, England (“Aspen”), and Liberty Specialty

Services Ltd. LIB 4472, Paris Office Underwriting for and on behalf

of Lloyd’s Syndicate No. 4472 (“Liberty”). 1         Id. at pp. 3–4.      The

reinsurers filed motions to dismiss.       (Docket Nos. 50, 60, 66, 67,

78.)

       For the reasons discussed below, the reinsurers’ motions to

dismiss are GRANTED and Puma’s self-styled third-party complaint,



1 Liberty is not included in the caption of Puma’s self-styled third-party

complaint. See Docket No. 24 at p. 1. Liberty is listed, however, among the
defendants. Id. at p. 4. Thus, the Court considers Liberty to be among the
reinsurers against which Puma asserts its claims.
Civil No. 19-1195 (FAB)                                                          3

(Docket No. 24,) is DISMISSED WITHOUT PREJUDICE.              Puma’s motion to

dismiss Integrand’s complaint for failure to comply with this

Court’s order, (Docket No. 64,) is DENIED.

I.    Background

      In   its    complaint,   Integrand   generally       alleges   that     Puma

committed    fraud    and   misrepresentations      in   an    insurance    claim

submitted to Integrand.        See Docket No. 1, Ex. 1 at p. 4.               As a

result, Integrand seeks a declaration that coverage for Puma’s

claim is void.        Id. at pp. 4–5, 9–12.         Additionally, Integrand

seeks to collect $3,500,000 it advanced to Puma during the claim

process.    Id. at p. 12.

      Puma counterclaims.       (Docket No. 12 at p. 9.)          According to

Puma, Integrand has improperly refused to pay Puma’s claim.                    See

id. at pp. 11–19. Puma seeks damages from Integrand for (i) breach

of the insurance agreement, (ii) negligent or intentional acts or

omissions causing economic damages, (iii) breach of the implied

covenant of good faith and fair dealing in the insurance agreement,

and (iv) loss of business reputation and goodwill.              Id. at pp. 19–

22.   Puma also seeks attorney fees.        Id. at p. 22–23.

      In   addition,    Puma   filed   a   motion    for      judgment   on    the

pleadings.       (Docket No. 43.)   In the motion, Puma seeks dismissal

of Integrand’s complaint based on an asserted failure to plead

fraud with specificity.        Id. at pp. 5–11.
Civil No. 19-1195 (FAB)                                                     4

        Puma further moves to dismiss Integrand’s complaint because

of a failure to comply with this Court’s order.           (Docket No. 64.)

Puma notes that, on September 3, 2019, the Court gave Puma until

September 30, 2019 to appoint new counsel or risk dismissal of its

complaint without prejudice.        (Docket No. 45.)

        Puma also brings what it terms a third-party complaint against

the reinsurers pursuant to Federal Rule of Civil Procedure 14(a).

(Docket No. 24 at p. 2.)       According to Puma, the reinsurers have

collusively breached their reinsurance agreements with Integrand

and failed to pay Integrand.        Id. at pp. 5–6, 13–14.       Puma notes

that Integrand filed a complaint in a separate matter with similar

allegations.     Id. at pp. 10–12 (citing Integrand Assurance Co v.

Everest Reinsurance Co., Civ. No. 19-1111 (DRD), Docket Nos. 1 and

8). 2   Because of the reinsurers’ actions, Puma says, Integrand has

concocted a scheme to delay payments to Puma by falsely alleging

that Puma has committed fraud.       Id. at pp. 5–6.    Puma brings claims

against the third-party defendant reinsurers for (i) intentional

breach    of   the   reinsurance   contracts,   (ii)   prejudicing    Puma’s

rights as third-party beneficiary of the reinsurance contracts,

and (iii) negligent handling of reinsurance claims. Id. at pp. 12–

19.


2 On December 4, 2019, Judge Domínguez dismissed Integrand’s amended complaint
in Civil No. 19-1111 and ordered the parties to arbitrate. See Docket No. 99
at pp. 2–3 (citing Civil No. 19-1111, Docket No. 140).
Civil No. 19-1195 (FAB)                                                     5

       The reinsurers seek dismissal.        (Docket Nos. 50, 60, 66, 67,

78.)    They raise powerful points in favor of dismissal, including

that:    (i) generally, a reinsurance agreement involves no privity

between the reinsurer and the original insured absent a special

undertaking to assume a direct liability to the original insured;

(ii) there was no such undertaking in this case; (iii) Puma does

not    have   standing   to   assert   the    rights   of   a   third   party

(Integrand); (iv) the reinsurance agreements mandate any disputes

arising thereunder must be arbitrated; (v) Federal Rule of Civil

Procedure 14(a) is not a proper means for Puma to assert its

claims; and (vi) Puma did not comply with the requirements of

Rule 14(a).    See Docket Nos. 50, 60, 66, 67, 78.          Four reinsurers

also seek attorney fees.      See Docket No. 50 at pp. 17–19.

II.    Puma’s Claims Against the Reinsurers

       Puma erroneously seeks to implead the reinsurers pursuant to

Federal Rule of Civil Procedure 14(a).         See Docket No. 24 at p. 2.

Rule 14(a) is appropriate where a defendant, as a third-party

plaintiff, brings in a nonparty “who is or may be liable to it for

all or part of the claim against it.”          Fed. R. Civ. P. 14(a); see

Arroyo-López v. Hosp. Dr. Domínguez, Inc., 262 F.R.D. 93, 95

(D.P.R. 2009) (Delgado-Colón, J.) (“The claim that the third-party

plaintiff asserts must be derivative of some claim set forth in

the plaintiff’s complaint.”).      Puma is not seeking indemnity from
Civil No. 19-1195 (FAB)                                                      6

the reinsurers for any claim asserted by Integrand against Puma.

See Docket No. 24 at pp. 12–19.           Puma does not assert that the

reinsurers “[are] or may be liable to it for all or part of the

claim[s] against it.”      Id.; Fed. R. Civ. P. 14(a).         Instead, Puma

seems to join the reinsurers as additional parties against which

to assert their own claims.         Alternatively or additionally, Puma

may wish to join the reinsurers ostensibly to explain why, in

Puma’s view, Integrand has failed to pay Puma and why Integrand

has concocted a scheme to delay payments and to bring its complaint

in the main action.       Either way, Rule 14(a) is inapposite. 3          See

Legion Ins. Co. v. Family Serv., Inc., 561 F. Supp. 2d 232, 236

(D.R.I. 2008) (reaching similar conclusion).

      Puma’s mislabeling of its claim is not, on its own, a basis

for dismissal.      “If a pleading states a claim upon which relief

may be granted and puts the party against which it is asserted on

notice of the claim, the fact that the pleading may be incorrectly

labeled is not fatal to the claim.”         Id.




3 Even if Rule 14(a) applied, Puma bungled it. According to Rule 14(a), “the
third-party plaintiff must, by motion, obtain the court’s leave if it files the
third-party complaint more than 14 days after serving its original answer.”
Fed. R. Civ. P. 14(a).    Puma filed its answer to Integrand’s complaint on
April 8, 2019, see Docket No. 12, and its self-styled third-party complaint on
May 8, 2019, see Docket No. 24. Puma did not obtain leave to file the self-
styled third-party complaint one month after its answer.
Civil No. 19-1195 (FAB)                                               7

     According to Rule 13(h), “Rules 19 and 20 govern the addition

of a person as a party to a counterclaim or crossclaim.”       Fed. R.

Civ. P. 13(h).   But,

     Rule 13(h) only authorizes the court to join additional
     persons in order to adjudicate a counterclaim or
     crossclaim that already is before the court or one that
     is being asserted at the same time the addition of a
     nonparty is sought. This means that a counterclaim or
     crossclaim may not be directed solely against persons
     who are not already parties to the original action, but
     must involve at least one existing party.

6 Charles Alan Wright et al., Federal Practice and Procedure

§ 1435, at 319 (3d ed. 2010); see F.D.I.C. v. Bathgate, 27 F.3d

850, 873–74 & n.13 (3d Cir. 1994); see also Bonumose Biochem LLC

v. Zhang, Civ. No. 17-33, 2018 WL 3733651, at *10 (W.D. Va. Aug.

6, 2018) (collecting cases); AllTech Comms., LLC v. Brothers, 601

F. Supp. 2d 1255, 1260 (N.D. Okla. 2008) (“The weight of authority

holds that Rule 13(h) cannot be used to assert a counterclaim or

crossclaim    solely    against   an   unnamed   party.”).   Here,   the

reinsurers were not named in the main action, and Puma’s claims

against the reinsurers are asserted solely against them.             Put

another way, no claim asserted against the reinsurers is also

asserted against Integrand.       Thus, Rule 13(h) does not provide a

vehicle by which Puma can join the reinsurers.

     Additionally, Puma cannot simply join the reinsurers pursuant

to Rule 20.   Defendants cannot invoke Rule 20 outside the context
Civil No. 19-1195 (FAB)                                               8

of a counterclaim or crossclaim.    See Hefley v. Textron, Inc., 713

F.2d 1487, 1499 (10th Cir. 1983); Nixon v. Guzzetta, 272 F.R.D.

260, 262 (D.D.C. 2011).

     Finally, Rule 19 provides that a person must be joined as a

party if certain conditions are met.      Fed. R. Civ. P. 19.       But

these conditions are not met here.     The Court can accord complete

relief among Integrand and Puma on the claims in the main action

in the absence of the reinsurers, and the reinsurers do not claim

an interest relating to the subject of the main action.             Id.

R. 19(a)(1)(A)–(B).

     Thus, there is no procedural vehicle by which Puma can join

the reinsurers to assert its claims against them.        Puma’s self-

styled   third-party   complaint,   (Docket   No. 24,)   is   DISMISSED

without prejudice.     Allied World’s motion to dismiss, (Docket

No. 66,) and Odyssey’s motion to dismiss, (Docket No. 78,) are

GRANTED.   The other motions to dismiss, (Docket Nos. 50, 60, 67,)

are VACATED AS MOOT.

III. Reinsurers’ Request for Attorney Fees

     Catlin, Amlin, Aspen, and Liberty argue they are entitled to

attorney fees.   (Docket No. 50 at pp. 17–19.)       They note that,

before filing their motion to dismiss, they told Puma of their

arguments for dismissal, invited a discussion and an exchange of
Civil No. 19-1195 (FAB)                                                            9

information or documents, and asked Puma to voluntarily dismiss

its self-styled third-party complaint.             Id. at p. 18.

       Puma’s   self-styled    third-party        complaint    and     filings    in

opposition to the reinsurers’ motions to dismiss come close to

obstinance or frivolity.           See Correa v. Cruisers, a Div. of KCS

Int’l, Inc., 298 F.3d 13, 30–34 (1st Cir. 2002).              Puma responds to

the reinsurers’ arguments for dismissal by observing that courts

have   found    exceptions    to    the   legal    doctrines      on   which     the

reinsurers rely and, without pleading or alleging any fact that

would bring Puma within those exceptions, asking for the right to

conduct discovery.      See, e.g., Docket No. 68 at pp. 4–9.                     The

federal judiciary is not the place to start a fishing trip.                      Cf.

Milazzo v. Sentry Ins., 856 F.2d 321, 322 (1st Cir. 1988) (per

curiam) (“Discovery is not ‘a fishing expedition’; parties must

disclose   some   relevant    factual     basis     for   their    claim   before

requested discovery will be allowed.”).               Any law student could

spot the woeful inadequacy of Puma’s response.             See, e.g., Jeffrey

W.   Stempel,   et   al.,    Learning     Civil    Procedure      308–09   (2013)

(explaining that, on review of a motion to dismiss pursuant to

Rule 12(b)(6), a complainant’s conclusory allegations unsupported

by well-pled facts are disregarded and remaining facts must state

a plausible claim for relief).
Civil No. 19-1195 (FAB)                                                              10

       The Court does not believe, however, that Puma’s actions rise

to    the   level    of    being     “unreasonably        adamant    or    stubbornly

litigious, beyond the acceptable demands of the litigation.”                        Top

Entm’t, Inc. v. Torrejon, 351 F.3d 531, 533 (1st Cir. 2003)

(internal quotation marks omitted).               Therefore, the request for

attorney fees, (Docket No. 50 at pp. 17–19,) is DENIED.

IV.    Puma’s Motion to Dismiss Integrand’s Complaint for Failure to
       Comply with Court Order

       This case was stayed until August 29, 2019 pursuant to the

Rehabilitation Order entered by the Commonwealth Court in case

number SJ2019CV05526(504) styled Comisionado de Seguros de Puerto

Rico v. Integrand Assurance Company.                 See Docket Nos. 31, 37.

There is nothing in the record, however, indicating that the stay

is currently effective.

       On September 3, 2019, Integrand moved to withdraw attorneys

José Antonio Fusté and Eduardo Cobián-Roig.                       (Docket No. 44.)

Integrand    noted     that    its    attorneys     are    “impeded       to   continue

representing        Integrand . . .      in   any    matter       related      to   the

insurance policy subscribed by said insured, such as the case at

hand”    because     of    a   rehabilitation     procedure         ordered    against

Integrand.     Id. at p. 1.          Integrand also explained that “[t]he

Commissioner of Insurance instructed the undersigned to withdraw

from    Integrand’s       legal    representation.”         Id.     at    p. 2.     The
Civil No. 19-1195 (FAB)                                                                      11

rehabilitator, Integrand stated, declined to meet with attorneys

Fusté and Roig.           Id.      Integrand noted that withdrawal of the

attorneys would leave it “defenseless in this case” and requested

the Court hold all deadlines in abeyance until new counsel for

Integrand appears.          Id.

      The Court granted the motion to withdraw on the same day.

(Docket No. 45.)          The Court further stated, “Counsel will inform

the   rehabilitator         that    if    new     counsel       is    not    appointed      by

September 30,       2019,       this      case     will        be     dismissed         without

prejudice.”      Id.

      New counsel did not appear for Integrand by September 30,

2019.      Even to date, new counsel has not yet appeared.

      On    October    1,    2019,       Puma     moved    to       dismiss    Integrand’s

complaint     for   failure        to    comply   with     the       September      3    order.

(Docket No. 64.) Puma stated, “While we are aware that Integrand’s

management and ownership is in the midst of a bitter dispute with

the     Insurance      Commissioner,         we     are        also    aware        that   the

rehabilitator       has     appointed      counsel        in    other       cases    and    has

appeared.      But not in this case.”             Id. at p. 2.

      The Court extends the deadline for new counsel to appear for

Integrand to January 17, 2020.                    No further extensions will be

allowed.      If counsel for Integrand does not appear by that date,
Civil No. 19-1195 (FAB)                                                        12

its complaint shall be dismissed without prejudice.                Accordingly,

Puma’s motion to dismiss, (Docket No. 64,) is DENIED.

V.     Puma’s Motion for Judgment on the Pleadings

       Puma moves for judgment on the pleadings on the grounds that

Integrand failed to satisfy the pleading requirements for alleging

fraud pursuant to Federal Rule of Civil Procedure 9(b).                  (Docket

No. 43 at p. 10.)       According to Puma, “Integrand has failed to

specify matters such as the time, place, and contents of the

allegedly false representations or omissions, as well as the

identity of the person making the misrepresentation or failing to

make   a   complete    disclosure   and    what   that   defendant      obtained

thereby.”    Id.

       Integrand has not responded to Puma’s motion.               Puma’s motion

was filed three days before attorneys Fusté and Roig withdrew.

See Docket Nos. 43–45.

       Because   the   Court   extends    the   time   for   new    counsel   for

Integrand to appear, the Court will not at this time consider

Puma’s motion for judgment on the pleadings.             Should new counsel

for Integrand appear by January 17, 2020, Integrand will have

fourteen days from the date of such appearance to respond to Puma’s

motion for judgment on the pleadings.
Civil No. 19-1195 (FAB)                                                    13

VI.   Conclusion

      Puma’s     self-styled    third-party     complaint       against   the

reinsurers,    (Docket    No. 24,)   is    DISMISSED   WITHOUT    PREJUDICE.

Puma’s motion to dismiss Integrand’s complaint for failure to

comply with this Court’s order, (Docket No. 64,) is DENIED.

      Judgment    shall   be   entered    dismissing   Puma’s    third-party

complaint without prejudice.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, December 27, 2019.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE
